Opinion filed July 8, 2021




                                               In The


            Eleventh Court of Appeals
                                           __________

                                     No. 11-19-00220-CR
                                         __________

                BOBBIE JACKSON CHAVEZ, JR., Appellant
                                                   V.
                         THE STATE OF TEXAS, Appellee


                          On Appeal from the 70th District Court
                                   Ector County, Texas
                           Trial Court Cause No. A-17-1333-CR


            MEMORANDUM OPINION ON REMAND
        The jury convicted Appellant, Bobbie Jackson Chavez, Jr.,1 of the second-
degree felony offense of robbery. The jury assessed punishment at confinement for
nine years and a fine of $2,500. We modify and affirm.




        We note that some of the documents in the record, including the indictment, show Appellant’s first
        1

name to be “Bobbie” but that other documents in the record, including the judgment, show it to be “Bobby.”
        Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that the
appeal is frivolous and without merit. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, and a copy of both the clerk’s record
and the reporter’s record. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review. See TEX. R. APP. P. 68. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991).
        Appellant filed a response to counsel’s Anders brief.                        In his response,
Appellant asserts that he has been denied the right to effective assistance of counsel
on appeal because appellate counsel did not consult with Appellant. In addressing
an Anders brief and a pro se response, a court of appeals may only determine (1) that
the appeal is wholly frivolous and issue an opinion explaining that it has reviewed
the record and finds no reversible error or (2) that arguable grounds for appeal exist
and remand the cause to the trial court so that new counsel may be appointed to brief
the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–
27 (Tex. Crim. App. 2005). Following the procedures outlined in Anders and
Schulman, we have independently reviewed the record, and we agree with counsel
that no arguable grounds for appeal exist. 2




        2
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.

                                                    2
      We note, however, that the judgment contains a nonreversible error. In
the judgment, the trial court ordered Appellant to pay court costs, including a
Time Payment Fee of $25. In light of the recent opinion of the Court of Criminal
Appeals in Dulin, we conclude that the time payment fee must be struck in its
entirety as prematurely assessed. See Dulin v. State, 620 S.W.3d 129, 133 & n.29
(Tex. Crim. App. 2021). When the trial court erroneously includes fees as court
costs, we should modify the trial court’s judgment to remove the improperly
assessed fees. See Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App. 2013).
      Accordingly, we modify the trial court’s judgment and the bill of cost to delete
the time payment fee of $25, without prejudice to a time payment fee being assessed
later “if, more than 30 days after the issuance of the appellate mandate, [Appellant]
has failed to completely pay any fine, court costs, or restitution that he owes.” See
Dulin, 620 S.W.3d at 133.
      We grant counsel’s motion to withdraw; modify the judgment of the trial court
as set forth above; and, as modified, affirm the judgment of the trial court.


                                                     PER CURIAM


July 8, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          3